DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Restriction

In response to office action mailed 12/21/2020; Applicant elected without traverse, examination of Claims 11-21 drawn to method(s) of operating a power system.  Claim 11 was amended to include subject matter of withdrawn apparatus claim 1 (i.e. power system).  New Dependent Method Claims 22-30 have been added to include the subject matter of withdrawn apparatus claims 2-10.  Claims 11-30 are currently pending.

Claim Rejections – 35 USC§ 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 28 recites the limitation "The method of Claim 12, wherein the weight ratio of the fuel cracking catalyst to the rhodium on the fuel reforming catalyst is at least 20.”.  However, neither claims 11-12 not recite “rhodium on the fuel reforming catalyst”.There is insufficient antecedent basis for this limitation in the claim.
Additionally, the limitation “wherein the weight ratio of the fuel cracking catalyst to the rhodium on the fuel reforming catalyst is at least 20” renders the claim scope indefinite.  It is unclear, if the weight ratio comparison is between some undisclosed elemental portion of the fuel cracking catalyst and a corresponding elemental portion (i.e. rhodium) of the reforming catalyst OR if the weight ratio is between the fuel cracking catalyst structure ‘as a whole’ relative to an elemental portion (i.e. rhodium) of the reforming catalyst.  Appropriate correction is required.
For the purpose of examination over the prior art the limitation will be construed as “wherein the weight ratio of an elemental component of the fuel cracking catalyst to an elemental component on the fuel reforming catalyst is at least 20.”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 11-16, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522).
Olivier discloses “The present invention relates more particularly to engines of the type known as direct gasoline injection or `` IDE '' called stratified and an exhaust gas recirculation circuit known as `` EGR '' according to the terminology Anglo-Saxon commonly used (for `` Exhaust Gas Recirculation ''), more particularly an exhaust gas recirculation circuit allowing a so-called `` fuel reforming '' operation.” (Abstract).  Specifically, “FIG. 3 very schematically illustrates the configuration of an exhaust gas recirculation circuit, EGR, of an internal combustion engine associated with a reforming system according to the invention” (¶0048) and “Figures 5 and 6 schematically illustrate two configuration examples of catalysts according to the invention implemented in the exhaust gas recirculation circuit of Figure 3” (¶0048).  Fig. 3 and 6 are reproduced below for discussion.

    PNG
    media_image1.png
    363
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    473
    media_image2.png
    Greyscale

Regarding Claim 11, Olivier teaches: A method (¶0047; “The invention also relates to a gasoline direct injection engine for implementing this method.”) of operating a power system (Fig. 3) comprising, an engine (Fig. 3, 10)  configured to combust an air/fuel mixture and produce a flow of exhaust gas; an exhaust passageway (Fig. 3, 12) fluidly connected to the engine to receive the flow of exhaust gas; an exhaust gas recirculation loop (Fig. 3, item 2) fluidly connecting the exhaust passageway to a fuel intake (Fig. 3, 11) for the engine; a first conversion zone containing a fuel reforming catalyst  (Fig. 3/6, item 3) located within the exhaust gas recirculation loop; the method comprising: (a) supplying a mixture comprising exhaust gas and a first hydrocarbon-containing fuel  (¶0057+; during cruising operation mode of the engine a secondary injection module 4 introduces an air/fuel mixture upstream of catalyst 3.  Note Air (“A”) and fuel (“F”)are injected into the fluid stream by module 4) to the first conversion zone  (Fig. 3, item 3) at a first temperature (¶0067; “The inlet temperature of the catalytic system 3 is mainly between 300 and 550 ° C, with peaks at 1000 ° C in the catalyst. [0068] A temperature sensor 5 (FIG. 3) can be installed upstream of the catalyst 3 to promote precise temperature control.”) to convert a portion of the fuel in the presence of the reforming catalyst into CO and H2  (¶0065; “The carbon monoxide (CO) produced by this reaction is converted to hydrogen (H2) due to the excess water by reaction of gas with water (WGS), i.e. in accordance with the third reaction (3)”) to produce a reformed gaseous mixture (i.e. hydrogen enriched EGR flow);; (c) introducing at least a portion of the reformed gaseous mixture (Fig. 1, Hydrogen enriched recirculated exhaust gas is returned to the intake manifold 11) and a second hydrocarbon-containing fuel into the engine (¶0047; “gasoline direct injection”), wherein said second hydrocarbon-containing fuel may be the same (¶0060; “FIG. 4 schematically illustrates an exemplary embodiment of a secondary injection module 4 in accordance with the invention. [0061] It comprises a fuel injector 41 connected to the fuel tank of the vehicle (not shown)”); 3Attorney Docket No.: 400570-20001US [2018EM189US/2] (d) combusting the at least a portion of the reformed gaseous mixture and second hydrocarbon-containing fuel in the engine to form an exhaust gas; and (e) recycling part of the exhaust gas to step (a) (¶0101+; steps “d” and “e” are disclosed in Fig. 7 & 9 as the result of operating in EGR+H2 mode.  Operation in reformed (i.e. EGR+H2) mode results in reduced emissions, in particular reduction in undesirable NOx emissions.  See ¶0103).
Olivier discloses a system comprising a fuel reforming catalyst located with an EGR supply.  Olivier further discloses that production of hydrogen via the catalyst 3 and supporting system may be optimized by controlling the air/fuel/temperature conditions 
However, Olivier does not explicitly disclose or suggest a reforming operation (or reforming catalyst) sequentially followed by a cracking operation (or cracking catalyst).
Therefore Olivier does not explicitly teach or suggest: and a second conversion zone located within the exhaust gas recirculation loop separate from and downstream of the first conversion zone stream, the second conversion zone containing a fuel cracking catalyst…….(b) supplying the reformed gaseous mixture to the second conversion zone at a second temperature lower than the first temperature to convert paraffins in a further portion of the fuel in the presence of the cracking catalyst into olefins to produce a reformed and cracked gaseous mixture.
Chen discloses “A pre-engine catalytic converter for use with fuels which are mixtures of hydrocarbons and oxygenated organic compounds, such as alcohols, ethers and ketones, convertible to carbon monoxide and H.sub.2. The converter comprises two catalyst beds arranged in series, the first containing a catalyst suitable for the decomposition of organic oxygenates to CO and H.sub.2 and the second containing a cracking catalyst of the ZSM-5 zeolite type to convert the liquid hydrocarbon fuel to gaseous hydrocarbon fuel. Energy is extracted from the engine exhaust by heat exchange and utilized to support the catalytic reactions whereby the heating value and the octane rating of the fuel are increased. The performance and fuel economy of the engine are substantially improved.” (Abstract).  Fig. 2 showing the reforming catalyst 5 and the cracking catalyst 7 arranged in series is reproduced below for discussion.  In reference to Fig. 2, Chen further discloses “The converter is comprised of two separate reactors, each containing a bed of catalytic material, connected in series, i.e., they are arranged in such a way that the fuel passes through first one and then the other of the reactors thereby coming in contact with the first one and then the other bed of catalytic material. The catalytic material contained in the first reactor, and which therefore first comes into contact with the fuel, is of a type suitable to decompose oxygen-containing organic compounds (e.g., having a octane number of at least 100) to CO and H.sub.2, said type comprising, but not limited to, alumina, zinc chromite, copperzinc chromite, manganese chromite, supported iron and cobalt, etc. The second reactor contains a hydrocarbon cracking catalyst, the purpose of which is to convert a low octane normally liquid hydrocarbon fuel to a higher octane normally gaseous hydrocarbon fuel, said 

    PNG
    media_image3.png
    327
    781
    media_image3.png
    Greyscale

	Therefore Chen, similarly to Olivier discloses a reforming catalyst configured to decompose hydrocarbon fuels to Carbon Monoxide (CO) and Hydrogen (H.sub.2).  However, Chen adds that including a cracking catalyst, immediately downstream of the a reforming catalyst, increases the octane rating of the reformed gaseous fuel.  The reformed and cracked gaseous fuel, having an increased octane rating is subsequently delivered to the engine for combustion.  As a result of the increased octane rating, “the performance and fuel economy of the engine are substantially improved.”.
	Chen teaches: and a second conversion zone (Fig. 2, cracking catalyst 7) located within the exhaust gas recirculation loop (Fig. 2, 4, exhaust gas recirculates around the catalysts to raise their temperature) separate from and downstream of the first conversion zone (Fig. 2, reforming catalyst 5) stream, the second conversion zone containing a fuel cracking catalyst (Fig. 2, cracking catalyst 7)…….(b) supplying the reformed gaseous mixture to the second conversion zone at a second temperature lower than the first temperature (Chen states: “After the engine The reactions involved are highly endothermic and the heat required is derived from the exhaust gas.”.  In other words, the conversion to CO and H.sub.2 absorbs heat energy rather than creates heat energy.  Therefore the temperature of the mixture after conversion is necessarily lower than the temperature of the mixture upstream of the reforming catalyst) to convert paraffins in a further portion of the fuel in the presence of the cracking catalyst into olefins to produce a reformed and cracked gaseous mixture (“The resulting mixture of low octane gasoline, CO and H.sub.2 passes out of Reactor I, through Reactor Coupling 6, and into Reactor II where it comes into intimate contact with Catalyst Bed 7 (comprising ZSM-5 zeolite) and the low octane gasoline component of said fuel mixture is converted to gaseous hydrocarbons having a lower molecular weight and higher octane rating than the original gasoline components”; Col. 9 lines 6+) in order to increase the octane rating of the reformed and cracked gaseous fuel such that the performance and fuel economy of the engine are substantially improved.
	Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts of Olivier to incorporate the teachings of Chen to include a second conversion zone located within the exhaust gas recirculation loop separate from and downstream of the first conversion zone stream, the second conversion zone containing a fuel cracking catalyst…….(b) supplying the reformed gaseous mixture to the second conversion zone at a second temperature lower than the first temperature to convert paraffins in a further portion of the fuel in the presence of the cracking catalyst into olefins to produce a reformed and cracked gaseous mixture in order to increase the octane rating of the reformed and cracked gaseous fuel such that the performance and fuel economy of the engine are substantially improved.

Regarding Claim 12, Olivier further teaches: wherein the mixture supplied to the first conversion zone in (a) further comprises air. (Fig. 3, “A” signifies air supplied upstream of reforming catalyst 3).

Regarding Claim 13, Olivier further teaches: further comprising adjusting the amount of air supplied to the first conversion zone in (a) according to the first temperature. (¶0063; “The first reaction (1) consumes the oxygen contained in the exhaust gases, as well as the air injected A upstream of the catalyst 3, to produce enthalpy as well as hydrogen (H2) by consuming part of the injected fuel. The quantity of air A injected thus serves to control the exotherm of this first reaction.”).

Regarding Claim 14, Olivier further teaches: wherein the first temperature, as measured at the inlet to the first conversion zone, is is mainly between 300 and 550 ° C, with peaks at 1000 ° C in the catalyst. (¶0067; “The inlet temperature of the catalytic system 3 is mainly between 300 and 550 ° C, with peaks at 1000 ° C in the catalyst. [0068] A temperature sensor 5 (FIG. 3) can be installed upstream of the catalyst 3 to promote precise and requires a minimum operating temperature of the unit. around 600 ° C (temperature for steam reforming); also ¶0056 “Still as before, the catalyst 3 is installed directly at the level of the tapping of the recirculation loop 105 on the exhaust manifold part 12 of the engine, in order to keep the temperature of the exhaust gases as much as possible.”; also ¶0079-0083 “This probe 7, present in all engines of recent design, 12-05-2021 10 makes it possible to provide information on the richness of the exhaust gases, and therefore to adjust the need for secondary air; [0080] the temperature of the gases at the inlet of the catalyst 3, making it possible to adjust the exothermic requirement at the inlet of the catalyst 3 and therefore the richness of the secondary air / fuel mixture. This temperature is measured using the aforementioned temperature sensor 5; and the quantity of hydrogen (H2) at the outlet of catalyst 3, making it possible to adjust the inlet parameters of the catalyst also, but also the drifts of the catalyst (fouling, aging, etc.) and therefore the quantities of gas reinjected by the EGR circuit 3 actually admissible by the engine 1, this parameter being able to be measured by the aforementioned sensor 6. [0082] These three series of measurement signals are combined and used by an electronic control unit (not shown), usually one of the digital computers on board a recently designed vehicle. [0083] Reforming requires a certain amount of energy to be carried out. To do this, we can implement strategies adapted to the situations encountered, in particular: if the gases are cold (typically 450 ° C), in order to initiate the calatyst 3, partial oxidation is favored, (Exothermic type equation (3) by admitting a large quantity of secondary air; and if the gases are hot (> 450° C), on the contrary, autothermal operation of the catalyst 3 is favored by reducing the quantities of secondary air as much as possible.”).
Olivier does not explicitly teach an inlet temperature range greater than 550°C and less than 700°C.
MPEP2144(II)(A) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
In this instance, Olivier discloses that the inlet temperature of the disclosed embodiment “is mainly between 300 and 550 ° C, with peaks at 1000 ° C in the catalyst.” And that prior art systems with minimum required inlet temperatures of “around 600 ° C (temperature for steam reforming)”, are/were known.  Still further, Olivier discloses that the inlet temperature is a closely 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel reforming system of Olivier to include wherein the inlet temperature to the first conversion zone being greater than 550°C and less than 700°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 15, the combination of Olivier and Chen teaches all the elements of Claim 11 as indicated above. Chen further discloses “In addition, both CO and H.sub.2 are excellent high octane fuels. Thus by using a pre-engine converter as embodied herein to decompose the oxygenates to CO and H.sub.2 the octane boosting qualities of these compounds can be realized without substantially sacrificing fuel economy.” (Col. 3 line 62+) and “As the hot exhaust gases are expelled from the engine through Exhaust Line 12 they are channeled to and through the Catalytic Converter 4, where they cause the temperature of Reactors I and II to increase by way of heat exchange, and leave the catalytic converter by means of Exhaust Port 13 and into the normal automobile exhaust means. The catalytic reactions commence as the reactors are heated to about 600.degree. F, with both catalysts reaching their peak efficiency at above 750.degree. F.” (Col. 8 line 58+) and “As the catalytic conversion increases, the heating value and the octane number of the fuel leaving the catalytic converter increase. At its peak efficiency, the resulting fuel comprises approximately 4.6 wt.% hydrogen, 27.4 wt.% carbon monoxide and 68 wt.% gaseous hydrocarbons. It has an octane rating greater than 100 R+0 and a heating value of 117 MBtu/gal. This gaseous fuel leaves Reactor II and Catalytic Converter 4 by means of Fuel Line 8. It is mixed with air introduced via Line 9 at Mixing Valve 10 and burned in an engine as aforementioned, the cycle continuing in this manner until the engine is turned off.” (Col. 9 line 14+).  It flows naturally from the disclosure that “the catalytic reactions commence as the reactors are heated to about 600 degree. F…..peak efficiency above 750 degrees F.” at least implies that the exhaust gas temperature (exhaust gases from engine are the means that heat the reactors) is necessarily higher than the cited temperatures.  Using a commonly known temperature conversion equation ((32°F − 32) × 5/9 = 0°C)) it is understood that 600 degrees F and 750 degrees F translate to approximately 315 degrees C and 399 degrees C, respectively.  Therefore relative to the temperatures (e.g. 500+ degrees C) inlet temperature for steam reforming the fuel; the required minimum inlet temperatures for initiating reactions in a ‘cracking’ catalyst are lower.
Chen does not explicitly teach: wherein the second temperature, as measured at the inlet to the second conversion zone, is from 500 to 5500C in (b).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
In this instance, Chen discloses that the inlet temperature of the disclosed cracking catalyst embodiment reaches peak efficiency “above” 399 degrees C.  (i.e. equivalent of disclosed 750 degrees F) in order to decompose the oxygenates to CO and H.sub.2, the octane boosting qualities of these compounds can be realized without substantially sacrificing fuel economy.” (Col. 3 line 62+)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel reforming system of Olivier to include wherein the second temperature, as measured at the inlet to the second conversion zone, is from 500 to 5500C in (b).since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding Claim 16, the combination of Olivier and Chen teach all the elements of Claim 11 as indicated above.  Olivier further teaches: wherein the fuel to air ratio in the mixture supplied to the first conversion zone is controlled at a first value during step (a) wherein the mixture is fuel-rich with respect to combustion stoichiometry. (¶0078+; “2 [0078] The quantitative control of the production of reformed hydrogen (H2) can be achieved from the knowledge of three pieces of information: [0079] - the composition of the gases in the EGR 2 circuit, obtained by means of a lambda probe 7 placed on the exhaust circuit. This probe 7, present in all engines of recent design, 12-05-2021 10 makes it possible to provide information on the richness of the exhaust gases, and therefore to adjust the need for secondary air; [0080] the temperature of the gases at the inlet of the catalyst 3, making it possible to adjust the exothermic requirement at the inlet of the catalyst 3 and therefore the richness of the secondary air / fuel mixture.”).

Regarding Claim 21, the combination of Olivier and Chen teach all the elements of Claim 11 as indicated above.  Chen further teaches: wherein the reformed and cracked gaseous mixture produced in (b) has a higher octane number and LHV than the mixture supplied to the first conversion zone in (a). (“In addition, both CO and H.sub.2 are excellent high octane fuels. Thus by using a pre-engine converter as embodied herein to decompose the oxygenates to CO and H.sub.2 the octane boosting qualities of these compounds can be realized without substantially sacrificing fuel economy.” (Col. 3 line 62+) and “As the catalytic conversion increases, the heating value and the octane number of the fuel leaving the catalytic converter increase. At its peak efficiency, the resulting fuel comprises approximately 4.6 wt.% hydrogen, 27.4 wt.% carbon monoxide and 68 wt.% gaseous hydrocarbons. It has an octane rating greater than 100 R+0 and a heating value of 117 MBtu/gal. This gaseous fuel leaves Reactor II and Catalytic Converter 4 by means of Fuel Line 8. It is mixed with air introduced via Line 9 at Mixing Valve 10 and burned in an engine as aforementioned, the cycle continuing in this manner until the engine is turned off.”; (Col. 9 line 14+); and “The increase in heating value comes partly in the form of chemical energy and partly in the vaporization and heating of the fuel. Thus, energy is extracted from the exhaust gas and converted into useful mechanical energy by this process. The result is improved fuel economy and a smoother and cleaner running engine.”; (Col. 9 line 27+), in order to increase the heating value and octane of the fuel without substantially sacrificing fuel economy which results in improved fuel economy and a smoother and cleaner running engine.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts of Olivier to further incorporate the teachings of Chen to include wherein the reformed and cracked gaseous mixture produced in (b) has a higher octane number and LHV than the mixture supplied to the first conversion zone in (a) in order to increase the heating value and octane of the fuel without substantially sacrificing fuel economy which results in improved fuel economy and a smoother and cleaner running engine.

Regarding Claim 30, the combination of Olivier and Chen teaches all the elements of Claim 11 as indicated above.  Olivier further teaches: wherein the power system further comprises: a pre-combustion catalyst (Fig. 6, 30a; ¶0071) located within the exhaust gas recirculation loop upstream of the 5Attorney Docket No.: 400570-20001US [2018EM189US/2] fuel reforming catalyst for raising the temperature of the exhaust gas by catalytic partial oxidation of fuel (“This figure shows a catalyst 3 consisting of two bars of cascading catalytic materials, a bar 30a within which the reforming reaction POx takes place (equation (1))” ¶0071 and “by using the partial oxidation POx (exothermic type equation (3)) of the fuel, this by injecting a quantity of air upstream of the catalyst 3.”; ¶0072).


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Johnson et al. (U.S. 4178230).
Regarding Claim 22, Olivier further teaches: wherein the fuel reforming catalyst comprises rhodium  (“[0066] The catalysts promoting these reactions are generally based on rhodium (Rh), palladium (Pd) and / or platinum (Pt).”)  
on a refractory support”.  
Johnson discloses apparatus and methods for performing “a combination process involving catalytic reforming, hydrocracking, and subsequent catalytic reforming…” (Abstract) for the purpose of producing aromatic hydrocarbons.  Additionally, the methods and apparatus provide “A corollary objective resides in the production of a high-octane, unleaded motor fuel gasoline pool.” (Col. 4 line 5+).  Specifically, Fig. 1 illustrates a system comprising a catalytic reforming zone (5) and a subsequent (i.e. downstream) catalytic hydrocracking zone (8).  Johnson further discloses “Catalytic composites, suitable for utilization in the reforming reaction zone, generally comprise a refractory inorganic oxide carrier material containing a metallic component selected from the noble metals of Group VIII. Recent developments in the area of catalytic reforming have indicated that catalyst activity and stability are significantly enhanced through the addition of various modifiers, and especially tin, rhenium, nickel, and/or germanium. Suitable porous carrier materials include the amorphous refractory inorganic oxides such as alumina, silica, zirconia, etc., and various crystalline aluminosilicates or combinations of alumina and/or silica with the various crystalline aluminosilicates. Generally favored metallic components include ruthenium, rhodium, palladium, osmium, rhenium, platinum, iridium, germanium, nickel, tin, and mixtures thereof. A preferred catalytic composite constitutes alumina and a platinum component in a concentration ranging from about 0.01 percent to about 5 percent by weight, and The catalytic composite disposed in the hydrocracking reaction zone of the present combination process comprises a Group VIII noble metal component combined with a porous carrier material, either amorphous, or zeolitic in nature, and preferably siliceous; a particularly preferred carrier material comprises the crystalline alumino-silicate generally known as mordenite. Suitable carrier materials may be selected from the group of amorphous refractory inorganic oxides including alumina, silica, titania, zirconia, mixtures thereof, etc., or from zeolitic, aluminosilicate materials such as faujasite, mordenite, Type A or Type U molecular sieves, or zeolitic material which is combined with an amorphous matrix. As above-noted, a Group VIII noble metal component comprises an element of hydrocracking catalyst. Suitable metals are those from the group of platinum, palladium, rhodium, ruthenium, osmium and iridium, as well as mixtures thereof. Of these, a palladium, or platinum component is especially preferred in view of the increased propensity to maintain the cyclic structure.” (Col. 7 line 59+).
Therefore Johnson discloses that efficient production of high-octane unleaded gasoline fuel may be achieved by passing feed stock initially thru a reforming catalyst (e.g. comprising rhodium on a refractory support, wherein the refractory support comprises a metal oxide selected from a group consisting of alumina, silica, or mixtures thereof) and subsequently thru a hydrocracking catalyst (e.g. a cracking catalyst comprising a refractory support comprising a 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts of Olivier to incorporate the teachings of Johnson to include wherein the fuel reforming catalyst comprises rhodium on a refractory support in order to provide efficient production of high-octane unleaded gasoline fuels from feedstock fuels.

Regarding Claim 23, the combination of Olivier, Chen, and Johnson teaches all the elements of Claim 22 as indicated above.  Johnson further teaches: wherein the refractory support comprises a metal oxide and/or a molecular sieve (“Catalytic composites, suitable for utilization in the reforming reaction zone, generally comprise a refractory inorganic oxide carrier material containing a metallic component selected from the noble metals of Group VIII. Recent developments in the area of catalytic reforming have indicated that catalyst activity and stability are significantly enhanced through the addition of various modifiers, and especially tin, rhenium, nickel, and/or germanium. Suitable porous carrier materials include the amorphous refractory inorganic oxides such as alumina, silica, zirconia, etc., and various crystalline aluminosilicates or combinations of alumina and/or silica with the various crystalline aluminosilicates. Generally favored metallic components include ruthenium, rhodium, palladium, osmium, rhenium, platinum, iridium, germanium, nickel, tin, and mixtures thereof. A preferred catalytic composite constitutes alumina and a platinum component in a concentration ranging from about 0.01 percent to about 5 percent by weight, and preferably from about 0.01 percent to about 2 percent by weight, calculated as the elemental metal.” (Col. 5 line 54+) in order to provide for efficient production of high-octane unleaded gasoline fuels from feedstock fuels.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts of Olivier to incorporate the teachings of Johnson to include wherein the refractory support comprises a metal oxide and/or a molecular sieve in order to provide efficient production of high-octane unleaded gasoline fuels from feedstock fuels.

Regarding Claim 24, Johnson further teaches: wherein the refractory support comprises a metal oxide selected from the group consisting of alumina, silica, silica-alumina, and mixtures thereof. (Col. 5 line 54+; metal oxides include alumina, silica, combinations of alumina and/or silica…) in order to provide for efficient production of high-octane unleaded gasoline fuels from feedstock fuels.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit wherein the refractory support comprises a metal oxide selected from the group consisting of alumina, silica, silica-alumina, and mixtures thereof in order to provide efficient production of high-octane unleaded gasoline fuels from feedstock fuels.

Regarding Claim 25, Johnson further teaches wherein the refractory support of a fuel cracking catalyst comprises a molecular sieve having a CHA (i.e. Type A) structure type (“The catalytic composite disposed in the hydrocracking reaction zone of the present combination process comprises a Group VIII noble metal component combined with a porous carrier material, either amorphous, or zeolitic in nature, and preferably siliceous; a particularly preferred carrier material comprises the crystalline alumino-silicate generally known as mordenite. Suitable carrier materials may be selected from the group of amorphous refractory inorganic oxides including alumina, silica, titania, zirconia, mixtures thereof, etc., or from zeolitic, aluminosilicate materials such as faujasite, mordenite, Type A or Type U molecular sieves, or zeolitic material which is combined with an amorphous matrix. As above-noted, a Group VIII noble metal component comprises an element of hydrocracking catalyst. Suitable metals are those from the group of platinum, palladium, rhodium, ruthenium, osmium and iridium, as well as mixtures thereof. Of these, a palladium, or platinum component is especially preferred in view of the increased propensity to maintain the cyclic structure.” 
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein the refractory support of a fuel cracking catalyst comprises a molecular sieve having a CHA structure type by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Johnson into the teachings of Olivier because it does no more than yield predictable results of efficient production of high-octane fuel from feedstock fuels since it has .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Weiss et al. (U.S. 2015/0167587A1).
Regarding Claim 26, the combination of Olivier and Chen teaches all the elements of Claim 11 as indicated above.  Chen discloses that the fuel cracking catalyst comprises ZSM-5 zeolite ( “The resulting mixture of low octane gasoline, CO and H.sub.2 passes out of Reactor I, through Reactor Coupling 6, and into Reactor II where it comes into intimate contact with Catalyst Bed 7 (comprising ZSM-5 zeolite) and the low octane gasoline component of said fuel mixture is converted to gaseous hydrocarbons having a lower molecular weight and higher octane rating than the original gasoline components.” (Col. 9 line 9+)).
Therefore Chen does not explicitly teach: wherein the fuel cracking catalyst comprises metal-promoted MCM-68.
Weiss (common inventor with instant application) discloses “Catalyst compositions suitable for use in the exhaust gas recycle stream of an internal combustion engine are provided. Such catalyst compositions typically provide significant amounts of methane in addition to syngas. A reformer incorporating such a catalyst for use in an exhaust gas recycle portion of an internal combustion engine powertrain is described. A powertrain incorporating such a reformer, a method of increasing the octane rating of an exhaust gas recycle stream, and a method of operating an internal combustion engine using methane-assisted combustion are also described.” (Abstract).  Additionally, Weiss discloses “In some situations, the catalyst composition can further include one or more molecular sieves, such as one or more zeolites that provide cracking activity. Any convenient molecular sieve with cracking activity can be used. For example, a molecular sieve with cracking activity such as ZSM-5 or MCM-68 can be beneficial in some catalyst compositions.” (¶0048).  In other words, Weiss discloses that ZSM-5 and MCM-68 are both art recognized types of fuel cracking catalysts suitable for use in the exhaust gas recycle stream of an internal combustion engine for the purpose of increasing the octane rating of said exhaust gas recycle stream.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(B) Simple substitution of one known element for another to obtain predictable results
Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein the fuel cracking catalyst comprises metal-promoted MCM-68 by Simple Substitution as taught by Weiss into the Olivier/Chen because it does no more than yield predictable results of similarly improving octane rating of an exhaust gas recycle stream since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 26, Weiss further teaches wherein the metal is selected from the group consisting of platinum, zinc, and mixtures thereof (“a metal of the hydrocarbon reforming catalyst optionally being selected from the group consisting of Co, Ru, Rh, Pt, Pd, Ni, Ir, Zn, Re, and mixtures thereof.”; ¶0095.  Reforming catalysts and cracking catalysts conventionally utilize similar elemental metals such as platinum (Pt) and/or zinc (Zn)).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Sung et al. (U.S. 5357908).
Regarding Claim 29, the combination of Olivier and Chen teaches all the elements of Claim 11 as indicated above.  Olivier further teaches: a first injector (¶0058; item 40; “To do this, conduits 40 and 41 bring to the module 4 air A and fuel F, respectively. In a manner known per se, this module comprises conventional components necessary for the vaporization of this mixture and for its injection into the circuit 105 of the EGR 2.”) for supplying air to the first conversion zone
a second injector operable independently of the first injector for supplying air to the second conversion zone.
Sung discloses methods and apparatus for controlling exhaust emissions utilizing “cracking catalyst” in the exhaust path.  Specifically, “The method further comprises (d) refining at least one of the distillate fuel and the liquid hydrocarbon fuel by contacting it under cracking or isomerizing conditions with a cracking catalyst prior to supplying the fuel to the engine, and (e) regenerating the cracking catalyst during operation of the engine by by-passing the supply of distillate fuel or liquid hydrocarbon fuel to the engine around the cracking catalyst, and flowing air through the cracking catalyst under catalyst regeneration conditions.” (Col. 2 line 26+).  Additionally, “Regeneration of cracking catalyst bed 30 will be required from time to time. Generally, regeneration may be achieved by providing sufficient oxygen in the gas flowed through catalyst bed 30 at a sufficiently high temperature, to oxidize carbonaceous deposits which tend to accumulate on the cracking catalyst during use. Heating coil 32a supplies heat during regeneration in the same manner as it does during cracking operation, as described above. Therefore, it is preferred to regenerate catalyst bed 30 when the exhaust gases are hot, i.e., after the initial cold-start period of operation and while the engine is running on liquid hydrocarbon fuel from fuel tank 12. During regeneration, the flow fuel by-passes catalyst bed 30 via by-pass line 50 as described below. Regeneration is initiated by a regeneration signal from a regeneration control means (not shown) at timed In addition, valve 46 admits compressed air from compressed air pump 40 and line 42 into line 48 for introduction into fuel line 24a, in order to pass combustion air through catalyst bed 30 to oxidize carbonaceous deposits accumulated on the cracking catalyst contained therein, and thereby regenerate the catalyst.” (Col. 8 line 14+).
In other words, cracking catalysts should be regenerated from time to time during their operational life in order to ensure that they are working efficiently.  Regeneration includes cutting of flow a fuel to the catalyst and increasing (e.g. injecting) compressed air upstream of the catalyst bed such that the air passes through the catalyst and oxidizes the undesirable carbonaceous deposits that have accumulated therein during normal operation of the cracking catalyst.
Therefore Sung teaches: a second injector (Fig. 1, compressed air solenoid injector valve 46) operable independently of the first injector for supplying air to the second conversion zone in order to selectively regenerate the catalyst from time to time by oxidizing the undesirable carbonaceous deposits that accumulate on the cracking catalyst during normal operation.
a second injector operable independently of the first injector for supplying air to the second conversion zone in order to selectively regenerate the catalyst from time to time by oxidizing the undesirable carbonaceous deposits that accumulate on the cracking catalyst during normal operation.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Wilhelm (U.S. 4028225).
Regarding Claim 29, the combination of Olivier and Chen teaches all the elements of Claim 12 as indicated above.  However, neither explicitly teaches: wherein the weight ratio of an elemental component of the fuel cracking catalyst to an elemental component on the fuel reforming catalyst is at least 20.
Wilhelm discloses compositions of catalysts for converting hydrocarbons.  Specifically, Wilhelm discloses “Hydrocarbons are converted by contacting them at hydrocarbon conversion conditions with a sulfided acidic multimetallic catalytic composite comprising a combination of catalytically effective amounts of a platinum or palladium component, a rhodium component, a component with a porous carrier material. The platinum or palladium component, rhodium in amounts respectively, calculated on an elemental basis, corresponding to about 0.01 to about 2 wt. % platinum or palladium metal, about 0.01 to about 2 wt. % rhodium, an atomic ratio of lead to platinum or palladium of about 0.05:1 to about 0.9:1, about 0.1 to about 3.5 wt. % halogen, and about 0.01 to about 1 wt. % sulfur.” (abstract).  In other words, Wilhelm discloses “catalytically effective amounts of platinum….and rhodium” to be about 0.01 to about 2 wt. % platinum or palladium metal, about 0.01 to about 2 wt. % rhodium”.  The disclosed ranges include .01 wt % platinum to 2 wt % rhodium.  The weight ratio of rhodium to platinum in this disclosed range is 2/.01 = 200.  The claimed weight ratio is “at least 20”).  The prior art range reads on the claim limitation.  
Therefore Wilhelm teaches: wherein the weight ratio of an elemental component of the fuel cracking catalyst to an elemental component on the fuel reforming catalyst is at least 20 (Abstract; ratio is great than 20 and up to at least 200) in order to provide a “multimetallic hydrocarbon conversion catalyst having superior performance characteristics when utilized in a hydrocarbon conversion process.” (Col. 4 line 12+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts and fuel cracking catalysts of Olivier/Chen to incorporate the teachings of Wilhelm to include wherein the weight ratio of an elemental component of the fuel cracking catalyst to an elemental component on the fuel reforming catalyst is at least 20 in order to provide a “multimetallic hydrocarbon conversion catalyst having superior performance characteristics when utilized in a hydrocarbon conversion process.” (Col. 4 line 12+).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Blanchard (FR2943734A1).
Regarding Claim 17, the combination of Olivier and Chen teaches all the elements of Claim 16 as indicated above.  Neither Olivier nor Chen explicitly teaches:  and further comprising: (f) periodically adjusting the fuel to air ratio in the mixture supplied to the first conversion zone to a second value wherein the mixture is air-rich with respect to combustion stoichiometry to effect regeneration of the reforming catalyst.
Blanchard discloses that fuel reforming catalysts must be regenerated from time to time.  “3 PROCESS FOR REGENERATION OF A CATALYTIC VAPOREFORMING MODULE IN AN EXHAUST GAS RECIRCULATION LOOP AND CATALYTIC VAPOREFORMING DEVICE. The present invention relates to a process for regenerating a catalytic vapor reforming module placed in an exhaust gas recirculation loop of a heat engine, gasoline or diesel.” (¶0001).  Specifically, “According to the process of the invention, the two catalytic systems operate alternately either in reaction or in regeneration.” (¶0028) and “Means 52 make it possible to inject air into the pipe 20. 222 The quantity of air injected is 
Therefore Blanchard teaches and further comprising: (f) periodically adjusting the fuel to air ratio in the mixture supplied to the first conversion zone to a second value wherein the mixture is air-rich with respect to combustion stoichiometry to effect regeneration of the reforming catalyst (the process includes periodically stopping fuel injection to the catalyst being regenerated and continuing air injection to said catalyst.  As a result, the fuel to air ratio entering said catalyst is “air rich” with respect to combustion stoichiometry since is effectively only air that is being injected) in order that the carbon deposited on the steam reforming catalyst is burned away by using the 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts and fuel cracking catalysts of Olivier/Chen to incorporate the teachings of Blanchard to include and further comprising: (f) periodically adjusting the fuel to air ratio in the mixture supplied to the first conversion zone to a second value wherein the mixture is air-rich with respect to combustion stoichiometry to effect regeneration of the reforming catalyst in order that the carbon deposited on the steam reforming catalyst is burned away by using the oxygen in the air (“During regeneration, the carbon deposited on the steam reforming catalyst is burned using the oxygen in the air according to the reaction: C + 1/202 CO2”; ¶0025).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (FR2928699A1) in view of Chen et al. (U.S. 4046522) in further view of Blanchard (FR2943734A1) in further view of Sung et al. (U.S. 5357908).
Regarding Claim 18, the combination of Olivier and Chen teaches all the elements of Claim 17 as indicated above.  Neither Olivier nor Chen explicitly teaches: wherein air is also supplied to the second conversion zone during step (f).
and (e) regenerating the cracking catalyst during operation of the engine by by-passing the supply of distillate fuel or liquid hydrocarbon fuel to the engine around the cracking catalyst, and flowing air through the cracking catalyst under catalyst regeneration conditions.” (Col. 2 line 26+).  Additionally, “Regeneration of cracking catalyst bed 30 will be required from time to time. Generally, regeneration may be achieved by providing sufficient oxygen in the gas flowed through catalyst bed 30 at a sufficiently high temperature, to oxidize carbonaceous deposits which tend to accumulate on the cracking catalyst during use. Heating coil 32a supplies heat during regeneration in the same manner as it does during cracking operation, as described above. Therefore, it is preferred to regenerate catalyst bed 30 when the exhaust gases are hot, i.e., after the initial cold-start period of operation and while the engine is running on liquid hydrocarbon fuel from fuel tank 12. During regeneration, the flow fuel by-passes catalyst bed 30 via by-pass line 50 as described below. Regeneration is initiated by a regeneration signal from a regeneration control means (not shown) at timed intervals or when a sensor indicates that the catalyst in bed 30 is not operating effectively. Preferably, regeneration is performed during extended periods of operation and for this reason, the regeneration control means may comprise a mechanism controlled by the vehicle operator at appropriate times. Upon receipt of the initiation signal, valve 59 closes off the flow of fuel through In addition, valve 46 admits compressed air from compressed air pump 40 and line 42 into line 48 for introduction into fuel line 24a, in order to pass combustion air through catalyst bed 30 to oxidize carbonaceous deposits accumulated on the cracking catalyst contained therein, and thereby regenerate the catalyst.” (Col. 8 line 14+).
In other words, cracking catalysts should be regenerated from time to time during their operational life in order to ensure that they are working efficiently.  Regeneration includes cutting of flow a fuel to the catalyst and increasing (e.g. injecting) compressed air upstream of the catalyst bed such that the air passes through the catalyst and oxidizes the undesirable carbonaceous deposits that have accumulated therein during normal operation of the cracking catalyst.
Therefore Sung teaches: wherein air is also supplied to the second conversion zone during step (f). in order to selectively regenerate the catalyst from time to time by oxidizing the undesirable carbonaceous deposits that accumulate on the cracking catalyst during normal operation.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation circuit comprising fuel gas reforming catalysts and fuel cracking catalysts of Olivier/Chen to incorporate the teachings of Sung to include wherein air is also supplied to the second conversion zone during step (f) in order to selectively regenerate the catalyst from time to time by oxidizing the undesirable 

Regarding Claim 19, Blanchard further teaches: wherein the mixture supplied to the first conversion zone is at the first value for a time t1 (After a few minutes of operation, one of the vapor reforming catalytic systems, for example system 29, is put into regeneration operating mode by stopping the injection of fuel into line 26, the other catalytic system 31 continuing to operate.”; ¶0035) and is at the second value for a time t2 (“After a period t corresponding to the end of the regeneration of the catalytic system 29, the fuel injection is restored to its nominal value in the pipe 26. The duration t may for example be of the order of a minute.”; ¶0035).  Therefore Blanchard discloses that operation of the catalysts in reforming mode continues for “a few minutes of operation” (i.e. a time t1), after which, the system operates one of the catalysts in regeneration mode for a second period of time (for example on the order of a minute).  A person of ordinary skill in the art at the time of applicant’s filing upon reading the disclosure of Blanchard would understand that the respective times “a few minutes” and “for example of the order of a minute” to be merely example times and non-limiting.  The amount of time a given catalyst may be operated in reforming mode prior a needing to be regenerated is necessarily dependent on the specific catalyst, operating conditions, etc.  Similarly, the amount of time a given catalyst must be operated in a regeneration mode to burn away carbon deposits is necessarily dependent on the specific catalyst, operating conditions, 
MPEP2144(II)(A) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
In this instance, the prior art provides exemplary time(s) for reforming and regeneration respectively.  The specific ratio of said times to provide optimized control of the catalytic system (i.e. good reforming/cracking efficiency is maintained over life of a catalyst by periodically regenerating it.  Regeneration lasting sufficiently long to burn away carbon deposits and restore the catalyst to good reforming efficiency.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel reforming system of Olivier to include  wherein the mixture supplied to the first conversion zone is at the first value for a time t1 and is at the second value for a time t2, wherein the ratio of t1:t2 is at least 5 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 20, Blanchard further teaches: wherein time t2 is less than or equal to 10 minutes (in the example given by the disclosure, t2 is “The duration t may for example be of the order of a minute.”; ¶0035) in order to regenerate the catalyst bed and restore reforming efficiency.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel reforming system of Olivier to include wherein time t2 is less than or equal to 10 minutes in order to regenerate the catalyst bed and restore reforming efficiency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example: Parsons (U.S. 4735186) discloses “An internal combustion engine, and a method of operating an internal combustion engine, of the kind in which recycled exhaust gases are reacted with a hydrocarbon fuel in a combustion space to produce a reformed fuel of enhanced calorific value by cracking molecules of the hydrocarbon fuel, the invention providing for means for the supply of air to the combustion space in the cylinder and separate means for the supply of the cracked and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747